DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed March 25, 2020.

Specification
The abstract of the disclosure is objected to because “comprises” should have been includes in lines 3 and 6.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 7-10, 16 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis (US 2008/0017971 A1). 
In regard to claim 1, Hollis teaches a microelectronic assembly, comprising:  a photonic receiver 862; and a die 860 coupled to the photonic receiver 862 by interconnects (See Figure 11), wherein the die 860 comprises a device layer between a first interconnect layer (See interconnects of Figure 11) of the die 860  and a second interconnect layer (See interconnects of Figure 11) of the die 860 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 2, Hollis teaches a package substrate 830/1100, wherein the die 860 is coupled to the package substrate 830/1100 by first-level interconnects (See Figure 11 at 1150) (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 7, Hollis teaches the die 860 being one of a plurality of dies coupled to the photonic receiver 862 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 8, Hollis teaches the die 860 further coupled to a (See page 10, paragraph [0126]) photonic transmitter 862 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 9, Hollis teaches a microelectronic assembly, comprising:  a photonic transmitter 862; and a die 860 coupled to the photonic transmitter 862 by interconnects (See Figure 11), wherein the die 860 comprises a device layer between a first interconnect layer (See interconnects of Figure 11) of the die 860 and a second 
In regard to claim 10, Hollis teaches a package substrate 830/1100, wherein the die 860 coupled to the package substrate 830/1100 by first-level interconnects (See interconnects of Figure 11) (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 16, Hollis teaches an electronic device, comprising:  a composite die, the composite die comprising:  a photonic receiver 862; and a die 860 coupled to the photonic receiver 862 by interconnects (See Figure 11), wherein the die 860 comprises a device layer between a first interconnect layer (See interconnects of Figure 11) and a second interconnect layer (See interconnects of Figure 11) of the die 860 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 20, Hollis teaches the die 860 being one of a plurality of dies 860/864 coupled to the photonic receiver 862 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).
In regard to claim 21, Hollis teaches the die 860 further coupled to a (See page 10, paragraph [0126]) photonic transmitter 862 (Figures 8C and 11, pages 9-10 and 13, paragraphs [0119]-[0137] and [0169]).

Allowable Subject Matter
Claims 3, 6, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is objected to as being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to microelectronic assemblies:
Damberg et al. (US 6,885,106 B1)		Shen et al. (US 9,324,626 B2)
Wang et al. (Us 9,165,793 B1)			Yim et al. (US 2019/0006549 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




IMS
March 28, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822